DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's submission filed on 28 September 2021 [hereinafter Response] has been entered, where:
Claims 1, 5, 6, 8, 12, 13, 15, 18 and 19 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Drawings
3.	The objection to the drawings is withdrawn in view of the Applicant’s amendment to the Specification.
Claim Rejections - 35 U.S.C. § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 20160307347 to Matteson et al. [hereinafter Matteson] in view of Campbell et al., “Learning a Manifold of Fonts,” ACM (2104) [hereinafter Campbell].
Regarding claims 1, 8, and 15, Matteson teaches [a] method for automatically controlling modifications to typeface designs (Matteson ¶ 0010), a system comprising a processing device and a non-transitory computer-readable medium coupled to the processing device, wherein the processing device is configured to execute a typeface design application stored in the non-transitory computer-readable medium (Matteson ¶¶ 0110-0111), and [a] non-transitory computer-readable medium having program code of a typeface design application that is stored thereon and that is executable by one or more processing devices for performing operations (Matteson ¶¶ 0110-0111), the method comprising:
providing, by a typeface design application executed by one or more processing devices, a design interface for modifying a design of an input character from a typeface (Matteson Fig. 1 teaches a computer interface used to present and select pairs of fonts (Examiner annotations in dashed text boxes):

    PNG
    media_image1.png
    766
    850
    media_image1.png
    Greyscale

Matteson ¶ 0019 teaches an interface is presented (e.g., via a website) to present potential font pairs for selection (that is, providing, by a typeface design application executed by one or more processing devices, a design interface for modifying a design of an input character from a typeface)), the design including one or more curves that define an outline of the input character (Matteson ¶ 0027 teaches [o]ne or more techniques may be utilized for representing Such fonts; for example, outline-based representations may be adopted in which lines and curves are used to define the borders of glyphs (that is, the design including one or more curves that define an outline of the input character)), . . . ;
accessing, by the typeface design application, a machine-learning model that is trained with a plurality of training typefaces to recognize the input character as a reference character (Matteson ¶ 0032 teaches neural network techniques may be implemented using the font data (e.g., vectors of numerical values that represent features of the fonts) to invoke training algorithms for automatically learning (that is, trained with a plurality of training typefaces to recognize the input character as a reference character) the fonts and related information), . . .
* * *
receiving, via the design interface, an input modifying the design of the input character (Matteson ¶ 0022 teaches a computer system 202 that a user may interact with (using a keyboard, a pointing device, etc.) to select one or more font pairings (e.g., by interacting with the interface 104). . . . New font pairings, which are frequently being developed (e.g., through the introduction of one or more new fonts), and current font pairings, which may be adjusted and updated (e.g., one font in a pair may change) (that is, “adjusted and updated” is receiving, via the design interface, an input modifying the design of the input character)), . . . ;
* * *
Though Matteson teaches the feature of an interface for modifying a design of an input character, and a machine-learning model to invoke training algorithms for automatically learning the fonts and related information, Matteson, however, does not explicitly teach -
* * *
. . . , wherein the design interface displays one or more control points for modifying the one or more curves;
* * *
. . . , wherein training the machine-learning model comprises:
accessing a first graphic of the reference character from a first training typeface and a second graphic of the reference character from a second training typeface, and
training the machine-learning model to classify (i) a first set of control points from the first graphic as the reference character and (ii) a second set of control points from the second graphic as the reference character;
receiving . . . , wherein the input modifying the design of the input character comprises a change in position of an input control point of the one or more control points from a prior position to a current position;
determining that the trained machine-learning model cannot match the reference character to the input character having the modified design; and
outputting, via the design interface, an indicator that the input character having the modified design is not recognized as the reference character.
But Campbell teaches -
* * *
. . . , wherein the design interface displays one or more control points for modifying the one or more curves (Campbell, left column of p. 3, “3.1 Universal Parameterization,” first paragraph, teaches that to create novel fonts using a generative manifold model, we must be able to express every font in a universal parameterization (UP). . . . The ‘Adobe Multiple Masters’ fonts [Adobe Systems 1997] makes use of such a parameterization since each of the masters for a single [font] glyph is laboriously designed with each Bezier curve control point in correspondence (that is, wherein the design interface displays one or more control points for modifying the one or more curves));
* * *
. . . , wherein training the machine-learning model comprises:
accessing a first graphic of the reference character from a first training typeface and a second graphic of the reference character from a second training typeface (Campbell, Fig. 2, teaches accessing reference characters across representative samples of 46 fonts:

    PNG
    media_image2.png
    528
    559
    media_image2.png
    Greyscale

Campbell, Figure 2 caption teaches that Figure 2 show[s] a representative sample from across 46 fonts used (that is, each representative sample being at least “a first graphic of the reference character” and “a second graphic of the reference character”). The colored dotes . . . on the outline indicate corresponding points after simultaneous optimization (that is, accessing . . . first training typeface and second training typeface)), and
training the machine-learning model to classify (i) a first set of control points from the first graphic as the reference character and (ii) a second set of control points from the second graphic as the reference character (Campbell, left column of p. 7, “4.2 Font Manifold,” first paragraph, teaches [t]he GP-LVM model (that is, the machine-learning model) is well suited to learning (that is, training the machine-learning model) a manifold of fonts since we are starting with a very high dimensional space; Campbell, left column of p. 7, ”Example Manifold,” first paragraph, teaches that Figure 1 illustrates the result of this [learning] process generating a two dimensional manifold (i.e. Q = 2). Each of the grey dots on the heatmap represents a xj vector that corresponds to a font (that is, the reference character):

    PNG
    media_image3.png
    333
    405
    media_image3.png
    Greyscale

Campbell, Figure 1 caption, teaches a 2D manifold learnt [sic] from 46 fonts. Every point in the manifold corresponds to a complete font; as you move across the manifold the corresponding font smoothly changes by interpolating and extrapolating the original training fonts (that is, via the “font manifold,” Campbell teaches to classify (i) a first set of control points from the first graphic as the reference character and (ii) a second set of control points from the second graphic as the reference character));
receiving . . . , wherein the input modifying the design of the input character comprises a change in position of an input control point of the one or more control points from a prior position to a current position (Campbell, right column of p. 7, “Interactive Editing,” first paragraph, teaches [a] practical example of manifold projection is font editing (that is, modifying the design of the input character) . . . . Our editing operation is for the user to select [control] point on the outline of a character (that is, an input control point) and drag it to a new location; our desired outcome is for the rest of the character outline to alter accordingly (that is, wherein the input modifying the design of the input character comprises a change in position of an input control point of the one or more control points from a prior position to a current position));
determining that the trained machine-learning model cannot match the reference character to the input character having the modified design; and outputting, via the design interface, an indicator that the input character having the modified design is not recognized as the reference character (Campbell, left column of p. 8, “Interactive Editing,” first full paragraph, teaches provid[ing] the user with feedback during the drag: The variance (heat map) can be used to indicate when the user is getting close to the edge of the manifold; the outline will not be allowed to leave the manifold (that is, determining that the trained machine-learning model cannot match the reference character to the input character having the modified design) so will stop moving if the user drags too far (that is, such “stop moving indication” is outputting, via the design interface, an indicator that the input character having the modified design is not recognized as the reference character)).
Matteson and Campbell are from the same or similar field of endeavor. Matteson teaches a display that allows a user to create various types of content, such as text, through an application. Campbell teaches a machine-learning model to enable the creation, exploration, and editing of fonts. Thus it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Matteson pertaining to a user interface for font content creation with the control point modification with regard to the font manifold of Campbell.
The motivation for doing so is to provide users, while not experts, with the capability to be more involved in tweaking or changing existing fonts without suffering the learning curve of professional typography packages. (Campbell, Abstract).
Examiner notes that the terms "processor" or "at least one processor", and “non-transitory computer-readable medium” recited in Applicant's claims are interpreted to be a well-known hardware structures.
Examiner also notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claims 2, 9, and 16, the combination of Matteson and Campbell teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail. 
Campbell teaches -
wherein outputting the indicator comprises: 
updating the design interface (Campbell, right column of p. 7, “Interactive Editing,” first paragraph, teaches [o]ur editing operation is for the user to select a point on the outline of a character and drag it to a new location) to display the input character having the modified design (that is, the “dragging” of the point in Campbell is to display the input character having the modified design) 
[Examiner note: the function of “to display” by updating the design interface is intended functional or usage language that is not positively recited by the claim]); and
presenting, via the design interface, a warning that the input character is not recognized as the reference character (Campbell, right column of p. 7, “Probabilistic Mapping,” first paragraph, teaches Probabilistic Mapping The probabilistic nature of the mapping is displayed by the heatmap, in Figure 1, that encodes the model variance. Red regions are well mapped by the embedded fonts and are therefore likely to generate good fonts whereas the blue regions are far from existing data and are therefore more in the realm of extrapolation and hence a potential falloff in quality (that is, the blue regions of the font manifold is presenting, via the design interface, a warning that the input character is not recognized as the reference character)).
Regarding claims 3 and 10, the combination of Matteson and Campbell teaches all of the limitations of claims 1 and 8, respectively, as described above in detail.
Campbell teaches -
wherein outputting the indicator comprises outputting, via the design interface, a rejection of a modification to the design that is specified by the input (Campbell, left column of p. 8, “Interactive Editing,” first full paragraph, teaches [w]e can also provide the user with feedback during the drag: The variance (heat map) can be used to indicate when the user is getting close to the edge of the manifold; the outline will not be allowed to leave the manifold so will stop moving if the user drags too far (that is, outputting, via the design interface, a rejection of a modification to the design that is specified by the input)).
Regarding claims 4 and 11, the combination of Matteson and Campbell teaches all of the limitations of claims 3 and 10, respectively, as described above in detail. 
Campbell teaches -
wherein outputting the indicator further comprises:
applying, responsive to the input, an alternative modification to the design of the input character (Campbell, left column of p. 10, “Character Matching,” teaches [s]ince our matching method is based around matching outlines, we cannot match two characters with differing topology as discussed in § 3.1. For ‘a’ and ‘g’ we treat the two glyphs separately; we show a manifold for the alternate ‘a’ in Figure 7 (that is, applying, responsive to the input, an alternative modification to the design of the input character));
determining that the machine-learning model matches the reference character to the input character (Campbell, left column of p. 8, “Single Character Manifolds,” first paragraph, teaches We also learned manifolds for individual characters and show some samples of these in Figure 7 (that is, determining that the machine-learning model matches the reference character to the input character)) having the alternative modification to the design (Campbell, Figure 7 & caption, teaches each manifold on using only the outlines for a single character (that is, glyphs to the right are having the alternative modification):

    PNG
    media_image4.png
    737
    972
    media_image4.png
    Greyscale

Continuing, Campbell, Fig. 7 & Caption teaches [t]he color coding and path [of the manifold] indicate the points on the manifold used to generate each glyph (that is, having the alternative modification to the design)); and
updating the design interface to display the input character having the alternative modification to the design (Campbell, Fig. 7, alternative modifications (that is, updating the design interface; 
[Examiner note: Examiner note: the function of “to display” by updating the design interface is intended functional or usage language that is not positively recited by the claim]).
Regarding claims 5, 12, and 18, the combination of Matteson and Campbell teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail. 
Campbell teaches -
wherein the prior position of the input control point is within a region bounded by (i) a first reference control point from the first set of control points and (ii) a second reference control point from the second set of control points (Campbell, Fig. 1, teaches a font manifold:

    PNG
    media_image5.png
    346
    1125
    media_image5.png
    Greyscale

where as set out by the contents of Figure 1, each font in the text to the right is a progression through the font manifold (that is, the prior position of the input control point is within a region bound by (i) a first reference control point from the first set of control points and (ii) a second reference control point from the second set of control points)), and wherein determining that the machine learning model cannot match the reference character to the input character having the modified design comprises:
determining that the current position of the input control point is outside the region bounded by the first reference control point and the second reference control point (Campbell, right column of p. 7, “Probabilistic Mapping,” first paragraph, teaches Red regions are well mapped by the embedded fonts and are therefore likely to generate good fonts whereas the blue regions are far from existing data and are therefore more in the realm of extrapolation and hence a potential falloff in quality (that is, the “blue region” of Fig. 1 of Campbell is determining that the current position of the input control point is outside the region bounded by the first reference control point and the second reference control point)).
Regarding claims 6, 13, and 19, the combination of Matteson and Campbell teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail.
Campbell teaches -
prior to accessing the machine-learning model:
accessing a first graphic of the reference character from a first training typeface and a second graphic of the reference character from a second training typeface (Campbell, right column of p. 3, “Outline Preparation,” first paragraph, teaches [e]ach character is matched individually across all the different fonts. . . . We used a dataset of 46 standard fonts (that is, all different fonts is accessing a first graphic of the reference character from a first training typeface and a second graphic of the reference character from a second training typeface)),
generating a first feature vector from the first graphic and a second feature vector from the second graphic (Campbell, left column of p. 4, “3.1 Universal Parameterization,” first paragraph, teaches to construct a high dimensional vector (that is, a vector) that both contains all the information necessary to draw each character (that is, “each character” being generating a first feature vector from the first graphic and a second feature vector from the second graphic), and, has its elements (that is, “elements” being features that are used to generate a first feature vector . . . and a second feature vector) in correspondence between different fonts (that is, “different fonts” being the first graphic and the second graphic)),
assigning the first feature vector and the second feature vector to a cluster in a region of a vector space (Campbell, right column of p. 4, “3 Character Matching,” first paragraph, teaches use the dense correspondences for each [font] character as a basis to perform the second stage of fitting a generative, non-linear manifold; this ties together the different characters into a single space (that is, the “space” is a cluster in a region of a vector space); further, Campbell, left column of p. 7, “4.2 Font Manifold,” first paragraph, teaches we are starting with a very high dimensional space. If we have (2N) points for each outline (some characters have multiple outlines) and H characters we will have the high dimensional space as dimension D > (2NH) (that is, the “high dimensional space” forms a cluster, in that Campbell teaches assigning the first feature vector and second feature vector to a cluster in a region of a vector space)
[Examiner notes that though Campbell does not use the term “cluster,” a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention would understand the plain and ordinary meaning of “cluster” is simply a collection of vectors, features, or points in a dimensional space, such as that taught by the Font Manifold of Campbell; also, Examiner notes that neither the claims nor the specification define the term]), and
further training the machine-learning model to associate the region of the vector space with the reference character (Campbell, left column of p. 8, “Training the GP-LVM,” last paragraph, teaches [t]he [Gaussian Process-Latent Variable Model (GP-LVM)] is trained using these outline vectors for Y . . . to produce the optimal set of low dimensional vectors . . . and hyperparameters (that is, further training the machine-learning model to associate the region of the vector space with the reference character))
wherein determining that the machine-learning model cannot match the reference character to the input character having the modified design comprises:
generating an input feature vector from the input character having the modified design (Campbell, left column of p. 8, “Generating a Font,” first paragraph, teaches [o]nce we have learnt the latent variables X* and hyperparameters θ*, generating a new font from the manifold is straight-forward . . . and computationally inexpensive. Consider                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     as our location on the manifold. We obtain the corresponding high dimensional vector                         
                            
                                
                                    y
                                
                                ^
                            
                             
                        
                    
                
                    
                        
                            y
                        
                        ^
                    
                    =
                    C
                    
                        
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                            
                                
                                    X
                                
                                
                                    *
                                
                            
                            |
                            
                                
                                    θ
                                
                                
                                    *
                                
                            
                        
                    
                    
                        
                            
                                
                                    C
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    *
                                                
                                            
                                            ,
                                            
                                                
                                                    X
                                                
                                                
                                                    *
                                                
                                            
                                            |
                                            
                                                
                                                    θ
                                                
                                                
                                                    *
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    Y
                
            
. . . . From                         
                            
                                
                                    y
                                
                                ^
                            
                        
                    , we add on the mean vector, from [equation] (25), to get                         
                            
                                
                                    u
                                
                                ^
                            
                        
                    , which contains the outline polylines from which all the characters can then be drawn), and
determining that the input feature vector is outside the region of the vector space associated with the reference character (Campbell, Figure 1, teaches:

    PNG
    media_image6.png
    451
    356
    media_image6.png
    Greyscale

See also, Campbell, right column of p. 7, “Probabilistic Mapping,” first paragraph).
Regarding claims 7, 14, and 20, the combination of Matteson and Campbell teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail. 
Matteson teaches -
prior to receiving the input modifying the design:
receiving, via the design interface, an additional input applying an interim modification to the design of the input character (Matteson ¶ 0022 teaches a computer system 202 that a user may interact with (using a keyboard, a pointing device, etc.) to select one or more font pairings (e.g., by interacting with the interface 104). . . . New font pairings, which are frequently being developed (e.g., through the introduction of one or more new fonts), and current font pairings, which may be adjusted and updated (e.g., one font in a pair may change) (that is, “adjusted and updated” is receiving, via the design interface, an additional input applying an interim modification of the design of the input character)
[Examiner note: neither the specification nor the claims define the term “interim modification” though “[a]n interim modification can be a modification that does not cause the input character to be unrecognizable” (Specification ¶ 0130) while also “[the typeface development platform 104 identifies a] threshold distance . . . to determine if an interim modification indicates a potential design change that renders the input character unrecognizable.” (Specification ¶ 00131); accordingly, for the purpose of examination, an “interim modification” is simply a “modification.”]);
* * *
Campbell teaches -
generating an input feature vector from the input character having the design with the interim modification (Campbell, left column of p. 8, “Generating a Font,” first paragraph, teaches [o]nce we have learnt the latent variables X* and hyperparameters θ*, generating a new font from the manifold is straight-forward . . . and computationally inexpensive. Consider                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     as our location on the manifold. We obtain the corresponding high dimensional vector                         
                            
                                
                                    y
                                
                                ^
                            
                             
                        
                    
                
                    
                        
                            y
                        
                        ^
                    
                    =
                    C
                    
                        
                            
                                
                                    x
                                
                                ^
                            
                            ,
                             
                            
                                
                                    X
                                
                                
                                    *
                                
                            
                            |
                            
                                
                                    θ
                                
                                
                                    *
                                
                            
                        
                    
                    
                        
                            
                                
                                    C
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    *
                                                
                                            
                                            ,
                                            
                                                
                                                    X
                                                
                                                
                                                    *
                                                
                                            
                                            |
                                            
                                                
                                                    θ
                                                
                                                
                                                    *
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    Y
                
            
. . . . From                         
                            
                                
                                    y
                                
                                ^
                            
                        
                    , we add on the mean vector, from [equation] (25), to get                         
                            
                                
                                    u
                                
                                ^
                            
                        
                    , which contains the outline polylines from which all the characters can then be drawn);
identifying, from the machine-learning model, a boundary of a region of a vector space associated with the reference character and a threshold distance from the boundary (Campbell, right column of p. 7, “Probabilistic Mapping,” first paragraph, teaches [t]he probabilistic nature of the mapping is displayed by the heatmap, in Figure 1, that encodes the model variance (that is, the model variance is identifying, from the machine-learning model, a boundary of a region of a vector space associated with the reference character and a threshold distance from the boundary). Red regions are well mapped by the embedded fonts and are therefore likely to generate good fonts whereas the blue regions are far from existing data and are therefore more in the realm of extrapolation and hence a potential falloff in quality);
determining that (i) the machine-learning model matches the reference character to the input character having the design with the interim modification and (ii) the input feature vector identifies a position in the vector space within the threshold distance from the boundary (Campbell, left column of p. 8, “Example Manifold,” last partial paragraph, teaches [t]o illustrate the fonts generated from this manifold, the text to the right of the figure is generated by taking a linear trajectory across the manifold (marked in the figure in white with colored dots) (that is, {ii) the input feature vector identifies a position in the vector space within the threshold distance from the boundary) and using the location to generate each character individually. The colored words match up with the colored dots as the font changes from a sans region of the manifold (that is, determining that (i) the machine-learning model matches the reference character to the input character having the design with the interim modification), in red at the start, to a serif region, in orange at the end); and
outputting, via the design interface and based on the input feature vector being within the threshold distance from the boundary (Campbell, left column of p. 8, “Interactive Editing,” first full paragraph, teaches [w]e can also provide the user with feedback during the drag: The variance (heat map) can be used to indicate when the user is getting close to the edge of the manifold; the outline will not be allowed to leave the manifold so will stop moving if the user drags too far (that is, outputting, via the design interface and based on the input feature vector being within the threshold distance from the boundary)), a warning indicating that the interim modification has reduced an ability of the machine-learning model to classify the input character having the interim modification as the reference character (Campbell, right column of p. 7, “Probabilistic Mapping,” first paragraph, teaches Red regions are well mapped by the embedded fonts and are therefore likely to generate good fonts whereas the blue regions are far from existing data and are therefore more in the realm of extrapolation and hence a potential falloff in quality (that is, “potential falloff in quality” is a warning indicating that the interim modification has reduced an ability of the machine-learning model to classify the input character)).
Regarding claim 17, the combination of Matteson and Campbell teaches all of the limitations of claim 15, as described above in detail. 
wherein outputting the indicator comprises:
outputting, via the design interface, a rejection of a modification to the design that is specified by the input (Campbell, left column of p. 8, “Interactive Editing,” first full paragraph, teaches [w]e can also provide the user with feedback during the drag: The variance (heat map) can be used to indicate when the user is getting close to the edge of the manifold; the outline will not be allowed to leave the manifold so will stop moving if the user drags too far (that is, outputting, via the design interface, a rejection of a modification to the design that is specified by the input));
applying, responsive to the input, an alternative modification to the design of the input character (Campbell, left column of p. 10, “Character Matching,” teaches [s]ince our matching method is based around matching outlines, we cannot match two characters with differing topology as discussed in § 3.1. For ‘a’ and ‘g’ we treat the two glyphs separately; we show a manifold for the alternate ‘a’ in Figure 7 (that is, applying, responsive to the input, an alternative modification to the design of the input character));
determining that the machine-learning model matches the reference character to the input character (Campbell, left column of p. 8, “Single Character Manifolds,” first paragraph, teaches We also learned manifolds for individual characters and show some samples of these in Figure 7 (that is, determining that the machine-learning model matches the reference character to the input character)) having the alternative modification to the design (Campbell, Figure 7 & caption, teaches each manifold on using only the outlines for a single character (that is, glyphs to the right are having the alternative modification):

    PNG
    media_image4.png
    737
    972
    media_image4.png
    Greyscale

Continuing, Campbell, Fig. 7 & Caption teaches [t]he color coding and path [of the manifold] indicate the points on the manifold used to generate each glyph (that is, having the alternative modification to the design)); and
updating the design interface to display the input character having the alternative modification to the design (Campbell, Fig. 7, alternative modifications (that is, updating the design interface; 
[Examiner note: Examiner note: the function of “to display” by updating the design interface is intended functional or usage language that is not positively recited by the claim]).
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
9.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(Hersch et al., “Model-based Matching and Hinting of Fonts,” ACM (1991)) teaches that for automatic hint generation, a table of applicable hints is added into the topological model description. After matching a given input shape to the model, hints which can be applied to the shape of the given font are taken and added to its outline description.
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122